Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.

Status of the Claim
Claims 1, 3-11 were previously pending and subject to a final office action mailed on November 22, 2022. Claims 1 and 9-10 are amended, claim 2 is canceled, claims 12-14 are newly added and claims 3-8 and 11 are left as previously presented. Claims 1 and 3-14 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed February 18, 2022 with respect to the 103 rejection has been fully considered and are persuasive.  The 35 USC 103 of claims 1, and 3-11 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Tibbs et al. (U.S. Patent Application Publication No. 2014/0222711), Walker (U.S. Patent Application Publication No. 2009/0265248), Mccalib Jr. et al. (U.S. Patent No. 10,474,980), Oz et al. (U.S. Patent Application Publication No. 2018/0240067) and Hawkins (U.S. Patent Application Publication No. 2020/0098215) as indicated in the November 22, 2021 final office action pages 5-14. 
The next closest prior art is “Simulation Based Decision-Support System for Luggage Delivery Process” Published by IIE Annual Conference Proceedings in 2003 discloses a method of delivering luggage to a specific destination after arrival of users. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1 and 3-14.
“the delivery management unit configured to determine that the deliverer cannot deliver the luggage to the delivery destination based on a position information of the vehicle”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628